DETAILED ACTION
Response to Amendments
The amendment filed on 6/9/2021 has been entered.  
Claims 1, 3-11, and 13-29 remain pending in the application. 
Information Disclosure Statement
Regarding the IDS submitted on 6/10/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
Claim Objections
Claim 14 is/are objected to because of the following informalities:
In claim 14, “said first discrete contact is spaced from said second discrete contact location on by a corresponding relief area” should be “said first discrete contact location is spaced from said second discrete contact location by a corresponding relief area”.
Appropriate correction(s) is/are required. No new matter should be added.
Allowable Subject Matter
Claims 23-29 are allowed.
Regarding claim 23, the prior art of record, in combination with other limitations of the claim, is silent on “first edge comprises an axially elongate first corner and wherein said second edge comprises an axially elongate second corner”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 28, the prior art of record, in combination with other limitations of the claim, is silent on “wherein the horizontal plane extends through said pivot axis”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 29, the prior art of record, in combination with other limitations of the claim, is silent on “an axially elongate first corner, and wherein said second edge comprises an axially elongate second corner.” Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claims 24-27 are allowed for depending on one of the above claims.
Claim(s) 8, 15 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record, in combination with other limitations of the claim, is silent on “first edge comprises an axially elongate first corner and wherein said second edge comprises an axially elongate second corner”.  Furthermore, it would not 
Regarding claim 15, the prior art of record, in combination with other limitations of the claim, is silent on “wherein the horizontal plane extends through said pivot axis”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 17, the prior art of record, in combination with other limitations of the claim, is silent on “an axially elongate first corner, and wherein said second edge comprises an axially elongate second corner.” Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 4-6 and 10  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the limitation “wherein said end effector closure tube contacts a third discrete load transfer location located on said second jaw on each side of the vertical plane when said second jaw is in said over-closed position” is vague and unclear because claim 1 recites “wherein said end effector closure tube contacts at least two discrete load transfer locations on said second jaw proximal mounting portion located on each side of a vertical plane that axially bisects said end effector when said second two pairs of discrete load transfer locations, wherein each said pair of discrete load transfer locations comprises: a first discrete load transfer location; and a second discrete load transfer location vertically spaced from said first discrete load transfer location”.  Therefore, claim 1 recites that there are 4 (2 pairs) of discrete transfer locations on each side of the vertical plane.  Furthermore, as shown in fig. 13 and 15 of the application there are exactly 4 discrete transfer locations on each side of the vertical plane.  Therefore, it is unclear if the third discrete transfer location is part of the “two pairs” on each side of the vertical plane or is a different discrete transfer location.  
Claim(s) 5, 6 and 10 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3-7, 9-14, 16, and 18-22 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20150374361 of Gettinger et al. (henceforth Gettinger).
Regarding claim 1, Gettinger teaches a surgical end effector (Gettinger: 40) comprising: 
a first jaw (Gettinger: 50) comprising a first jaw proximal end portion (Gettinger: top end of 50 as shown in fig. 2) and a first jaw distal end portion (Gettinger: bottom end of 50 as shown in fig. 2); 
a second jaw (Gettinger: 460) comprising a second jaw distal end portion (Gettinger: bottom end of 460 as shown in fig. 28) and a second jaw proximal mounting portion (Gettinger: top end of 460 as show in fig. 28 especially tab 465), wherein said second jaw proximal mounting portion is pivotally supported on said first jaw proximal end portion such that said second jaw is pivotable relative to said first jaw about a pivot axis (Gettinger: para 027) between an open position (Gettinger: “fully opened”), a Gettinger: inherent partially closed between fully open and fully closed), and an over-closed position (Gettinger: “fully closed”), wherein said second jaw distal end portion contacts said first jaw distal end portion (Gettinger: see fig. 18b, the first jaw distal end 50 and second jaw distal end 460 (260 in the fig.  18b) at least indirectly contact each other); and 
an end effector closure tube (Gettinger: 400, 470) selectively movable in a distal direction toward said second jaw proximal mounting portion during a closure stroke for engagement therewith (Gettinger: para 0128), wherein said end effector closure tube comprises: 
an external wall surface (Gettinger: outer surface of 400, see annotated fig. 26); and 
an internal wall surface (Gettinger: internal surface of 400, see annotated fig. 26) comprising an axial length (Gettinger: see annotated fig. 26) configured to engage said second jaw proximal mounting portion to move said second jaw distal end portion toward said first jaw distal end portion during said closure stroke (Gettinger: para 0128, especially sections “insert (400) is dimensioned such that distal surface (406) of elastomeric insert (400) remains in contact with proximal surface (473) of tab (472) of closure ring (470) during the entire closure stroke”… and “By maintaining contact between elastomeric insert (400) and tab (472) of closure ring (470) during at least a portion of the closure stroke, elastomeric insert (400) is able to provide a force on closure ring (470) that can dampen the closure profile, thereby enabling a smooth closure stroke.” See also figs 31a-b and the contact between insert 400 and proximal mounting section 465 of anvil), wherein said end effector closure tube comprises a uniform wall thickness (Gettinger: see annotated fig. 26) between said external wall surface and said internal wall surface for at least said axial length of said internal wall surface, and wherein said end effector closure tube contacts at least two discrete load transfer locations (Gettinger: see fig, 29 and annotated fig. 26) on said second jaw proximal portion located on each side of a vertical plane that axially bisects said end effector when said second jaw is in said over-closed position (Gettinger: see annotated fig. 26);
wherein said at least two discrete load transfer locations comprise two pairs of discrete load transfer locations (Gettinger:  see annotated fig. 26), wherein each said pair of discrete load transfer locations comprises: 
Gettinger:  see annotated fig. 26); and 
a second discrete load transfer (Gettinger:  see annotated fig. 26) location vertically spaced from said first discrete load transfer location (Gettinger:  see annotated fig. 26).
Gettinger is silent on the pivot axis between first jaw and second jaw is fixed.  However, Gettinger teaches that a fixed pivot axis (Gettinger: para 0127, i.e. “Of course, some versions may provide pivotal movement of anvil (460) about an axis that remains fixed and does not translate within a slot or channel”) between the first jaw and the second jaw can also be used.  Therefore, it would have been obvious to one skilled in the art to substitute one method of pivot in a slot to close the first and second jaw with the other method of pivoting on a fixed axis to close the first and second jaw to achieve the predictable result of closing the first and second jaw. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Regarding claim 3, as shown in claim 1, Gettinger teaches wherein said second discrete load transfer location is vertically spaced from said first discrete load transfer location on one side of the vertical plane by a first relief area (Gettinger: see annotated fig. 26) in said second jaw proximal mounting portion such that a corresponding portion of said end effector closure tube spanning between said first discrete load transfer location and said second discrete load transfer location on the one side of the vertical plane does not contact said second jaw proximal mounting portion of said second jaw when said second jaw is in said over-closed position (Gettinger: see annotated 26).
Regarding claim 4, as shown in claim 1, Gettinger teaches wherein said end effector closure tube contacts a third discrete load transfer location (Gettinger: see annotated fig. 26) located on said second jaw on each side of the vertical plane when said second jaw is in said over-closed position.
Regarding claim 5, as shown in claim 4, Gettinger teaches wherein said third discrete load transfer location is spaced from said second discrete load transfer location on a corresponding one side of the vertical plane by a second relief area (Gettinger: see annotated 26) in said second jaw such that a corresponding other portion of said end effector closure tube spanning between said second discrete load transfer location and said third discrete load transfer location on the corresponding one side of the vertical plane does not contact said second jaw when said second jaw is in said fully closed position (Gettinger: see annotated 26 and fig. 29).
Regarding claim 6, as shown in claim 5, Gettinger teaches wherein said first discrete load transfer location and said second discrete load transfer location on said one side of the vertical plane are located on one side of a horizontal plane (Gettinger: see annotated 26 and fig. 29), wherein the horizontal plane axially bisects the surgical end effector (Gettinger: see annotated 26 and fig. 29), and wherein said third discrete load transfer location on said one side of the vertical plane is located on another side of the horizontal plane (Gettinger: see annotated 26 and fig. 29).
Regarding claim 7, as shown in claim 1, Gettinger teaches wherein each said first discrete load transfer location comprises a first edge (Gettinger: see annotated fig. 26) configured for contact by said end effector closure tube and wherein each said second discrete load transfer location comprises a second edge configured for contact by said end effector closure tube (Gettinger: see annotated fig. 26).
Regarding claim 9, as shown in claim 3, Gettinger teaches wherein each said first relief area comprises a first scalloped area (Gettinger: see annotated fig. 26, please note “scallop” as defined by Merriam Webster dictionary is “one of a continuous series of circle segments or angular projections forming a border” https://www.merriam-webster.com/dictionary/scallop, accessed 5/26/2020) in said second jaw proximal mounting portion.
Regarding claim 10, as shown in claim 5, Gettinger teaches wherein each said second relief area comprises a scalloped area (Gettinger: see annotated 26, please note “scallop” as defined by Merriam Webster dictionary is “one of a continuous series of circle segments or angular projections forming a border” https://www.merriam-webster.com/dictionary/scallop, accessed 5/26/2020) in said proximal mounting portion of said second jaw.
Regarding claim 11, Gettinger teaches A surgical instrument (Gettinger: 10), comprising: 
an elongate channel (Gettinger: 52) configured to support a surgical staple cartridge (Gettinger: 70) therein; 
an anvil (Gettinger: 460) comprising an anvil distal end (Gettinger: bottom end of 460 as shown in fig. 28) and an anvil proximal end (Gettinger: top end of 460 as show in fig. 28 especially tab 465), wherein said anvil proximal end is pivotally supported on said elongate channel for selective pivotal travel between an open position (Gettinger: para 0127-0128 “fully opened”) and an over-closed Gettinger: para 0127-0128, “full closed”)  relative to said elongate channel about a pivot axis (Gettinger: para 0127-0128); 
an elongate shaft assembly (Gettinger: 30, 34, 470, 400) operably coupled to said elongate channel, wherein said elongate shaft assembly defines a shaft axis (Gettinger: central axis of 30) and comprises an axially movable closure member (Gettinger: 400, 470), wherein said axially movable closure member comprises: 
an external wall surface (Gettinger: outer surface of 400, see annotated fig. 26); and 
an internal wall surface (Gettinger: inner surface of 400, see annotated fig. 26) comprising an axial length (Gettinger: see annotated fig. 26) configured to engage said elongate channel (Gettinger: see annotated fig. 26, the axial length indirectly engages the elongate channel) and said anvil proximal end to pivot said anvil from the open position toward a surgical staple cartridge in said elongate channel when said axially movable closure member is moved distally (Gettinger: para 0127-0128,  especially para 0128 sections “insert (400) is dimensioned such that distal surface (406) of elastomeric insert (400) remains in contact with proximal surface (473) of tab (472) of closure ring (470) during the entire closure stroke”… and “By maintaining contact between elastomeric insert (400) and tab (472) of closure ring (470) during at least a portion of the closure stroke, elastomeric insert (400) is able to provide a force on closure ring (470) that can dampen the closure profile, thereby enabling a smooth closure stroke.” See also figs 31a-b and the contact between insert 400 and proximal mounting section 465 of anvil), wherein said axially movable closure member comprises a uniform wall thickness (Gettinger: see annotated fig. 26) between said external wall surface and said internal wall surface for at least said axial length of said internal wall surface, and wherein said axially movable closure member is configured to contact at least a first discrete contact location (Gettinger: see annotated fig. 26) and a second discrete contact location  (Gettinger: see annotated fig. 26) on said proximal end of said anvil, wherein first discrete contact location and said second discrete contact location are vertically spaced from each other on each side of a vertical plane (Gettinger: see annotated fig. 26) that axially bisects said anvil when said anvil is in said over-closed position.
Gettinger is silent on the pivot axis between anvil and elongate channel is fixed.  However, Gettinger teaches that a fixed pivot axis (Gettinger: para 0127, i.e. “Of course, some versions may provide pivotal movement of anvil (460) about an axis that remains fixed and does not translate within a slot or channel,”) between the anvil and the elongate channel can also be used.  Therefore, it would have been obvious to one skilled in the art to substitute one method of pivoting in a slot to close the anvil and elongate channel with the other method of pivoting on a fixed axis to close the anvil and elongate channel to achieve the predictable result of closing the anvil against the elongate channel. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Regarding claim 13, as shown in claim 11, Gettinger teaches wherein said axially movable closure member contacts a third discrete contact location (Gettinger: see annotated 26) on said anvil proximal end on another side of the vertical plane when said anvil is in said over-closed position.
Regarding claim 14, as shown in claim 11, Gettinger teaches wherein said first discrete contact is spaced from said second discrete contact location (Gettinger: see annotated 26) on by a corresponding relief area (Gettinger: see annotated 26) in said anvil proximal end.
Regarding claim 16, as shown in claim 11, Gettinger teaches wherein each said first discrete contact location comprises a first edge (Gettinger: see annotated 26) formed on said anvil proximal end, wherein said first edge is configured for contact by said axially movable closure member (Gettinger: see annotated 26), wherein said second discrete contact location comprises a second edge (Gettinger: see annotated 26) formed on said anvil proximal end, and wherein said second edge is configured for contact by said axially movable closure member (Gettinger: see annotated 26).
Regarding claim 18, as shown in claim 13, Gettinger teaches wherein said first discrete contact location comprises a first corner (Gettinger: see annotated 26) formed on said anvil proximal end, wherein said first corner is configured for contact by said axially movable closure member (Gettinger: see annotated 26), wherein said second discrete contact location comprises a second corner (Gettinger: see annotated 26) formed on said anvil proximal end, wherein each said second corner is configured for contact by said axially movable closure member (Gettinger: see annotated 26), wherein said third discrete contact location comprises a third corner (Gettinger: see annotated 26) formed on said anvil Gettinger: see annotated 26).
Regarding claim 19, as shown in claim 18, Gettinger teaches wherein said first corner is spaced from said second corner located on a same side of the vertical plane by a first scalloped area (Gettinger: see annotated 26, please note “scallop” as defined by Merriam Webster dictionary is “one of a continuous series of circle segments or angular projections forming a border” https://www.merriam-webster.com/dictionary/scallop, accessed 5/26/2020) in said anvil, and wherein said third corner is spaced from a fourth corner located on the another side of the vertical plane by a second scalloped area in said anvil (Gettinger: see annotated fig. 26, please note “scallop” as defined by Merriam Webster dictionary is “one of a continuous series of circle segments or angular projections forming a border” https://www.merriam-webster.com/dictionary/scallop, accessed 5/26/2020).
Regarding claim 20, Gettinger teaches a surgical instrument (Gettinger: 10), comprising: 
an elongate channel (Gettinger: 52) configured to support a surgical staple cartridge (Gettinger: 70) therein; 
an anvil (Gettinger: 460) comprising: 
an anvil body (Gettinger: body of 460) comprising: 
a distal end (Gettinger: bottom end of 460 as shown in fig. 28); 
a proximal mounting portion (Gettinger: top end of 460 as show in fig. 28 especially tab 465) pivotally supported on said elongate channel to facilitate pivotal travel of said anvil relative to said elongate channel between an open position (Gettinger: para 0127-0128,”fully opened”) and an over-closed position (Gettinger: para 0127-0128,”fully closed”); and 
at least one tissue stop portion (Gettinger: see annotated fig. 28) located distal to said proximal mounting portion, and wherein said surgical instrument further comprises: 
an elongate shaft assembly (Gettinger: 30, 34, 470, 400) operably coupled to said elongate channel, wherein said elongate shaft assembly defines a shaft axis (Gettinger: central axis of 30) and Gettinger: 470, 400), wherein said axially movable closure member comprises: 
an external surface (Gettinger: outer surface of 400, see annotated fig. 26); and 
an internal wall surface (Gettinger: internal surface of 400, see annotated fig. 26) comprising an axial length (Gettinger: see annotated fig. 26) configured to engage said elongate channel (Gettinger: see annotated fig. 26, the axial length indirectly engages the elongate channel) and said proximal mounting portion to pivot said anvil from the open position to the over-closed position when said axially movable closure member is moved distally during a closure stroke (Gettinger: para 0127-0128,  especially para 0128 sections “insert (400) is dimensioned such that distal surface (406) of elastomeric insert (400) remains in contact with proximal surface (473) of tab (472) of closure ring (470) during the entire closure stroke”… and “By maintaining contact between elastomeric insert (400) and tab (472) of closure ring (470) during at least a portion of the closure stroke, elastomeric insert (400) is able to provide a force on closure ring (470) that can dampen the closure profile, thereby enabling a smooth closure stroke.” See also figs 31a-b and the contact between insert 400 and proximal mounting section 465 of anvil) of said axially movable closure member, wherein said axially movable closure member comprises a uniform wall thickness (Gettinger: see annotated fig. 26) between said external surface and said internal wall surface for at least said axial length of said internal wall surface, wherein said axially movable closure member is configured to contact first discrete contact location (Gettinger: see annotated fig. 26 (left side pair)), a second discrete contact location (Gettinger: see annotated fig. 26 (left side pair)), a third discrete contact location (Gettinger: see annotated fig. 26 (right side pair)) and a fourth discrete contact location (Gettinger: see annotated fig. 26 (right side pair)) on said proximal mounting portion of said anvil, and wherein said first discrete contact location and said second discrete contact location are vertically spaced from each other on a first side of a vertical plane (Gettinger: see annotated fig. 26), and wherein said third discrete contact location and said fourth discrete contact location are vertically spaced from each other on a second side of the vertical plane (Gettinger: see annotated fig. 26), and wherein the vertical plane axially bisects Gettinger: see annotated fig. 26).

Regarding claim 21, Gettinger teaches a surgical instrument (Gettinger: 10), comprising: 
an elongate channel (Gettinger: 52) configured to support a surgical staple cartridge (Gettinger: 70) therein; 
an anvil (Gettinger: 460) comprising: 
an anvil body (Gettinger: body of 460) comprising: 
a distal end (Gettinger: see annotated fig. 28); 
a proximal end (Gettinger: see annotated fig. 28); 
an anvil axis (Gettinger: see annotated fig. 28) extending from said proximal end to said distal end and dividing said anvil body into two lateral portions; 
a trunnion (Gettinger: 466, see fig. 29) laterally protruding from each said lateral portion of said proximal end, wherein said laterally protruding trunnions define a pivot axis (Gettinger: para 0127) about which said anvil body pivots relative to said elongate channel between an open position (Gettinger: para 0127-0128 “fully opened”) and an over-closed position (Gettinger: para 0127-0128 “fully closed”); and 
a tissue stop member (Gettinger: see annotated fig. 28) on each said lateral portion, wherein each said tissue stop member is located distal to said proximal mounting portion (Gettinger: see annotated fig. 28 and fig. 29), and wherein said surgical instrument further comprises: 
an elongate shaft assembly (Gettinger: 30, 34, 470, 400) operably coupled to said elongate channel, wherein said elongate shaft assembly defines a shaft axis (Gettinger: central axis of 30) and comprises a closure tube (Gettinger: 470, 400) that is selectively distally movable from a starting position (Gettinger: para 0127-0128, position shown in fig. 30b and 31b) corresponding to said open position and an ending position (Gettinger: para 0127-0128, position shown in fig. 30a and 31a) corresponding to said over-closed position, wherein said axially movable closure tube comprises: 
Gettinger: outer surface of 400, see annotated fig. 26); and 
an internal wall surface (Gettinger: outer surface of 400, see annotated fig. 26) comprising an axial length (Gettinger: see annotated fig. 26) configured to engage said elongate channel (Gettinger: see annotated fig. 26, the axial length indirectly engages the elongate channel) and said proximal mounting portion to pivot said anvil from the open position to the over-closed position when said axially movable closure member is moved distally (Gettinger: para 0127-0128,  especially para 0128 sections “insert (400) is dimensioned such that distal surface (406) of elastomeric insert (400) remains in contact with proximal surface (473) of tab (472) of closure ring (470) during the entire closure stroke”… and “By maintaining contact between elastomeric insert (400) and tab (472) of closure ring (470) during at least a portion of the closure stroke, elastomeric insert (400) is able to provide a force on closure ring (470) that can dampen the closure profile, thereby enabling a smooth closure stroke.” See also figs 31a-b and the contact between insert 400 and proximal mounting section 465 of anvil), wherein said axially movable closure member comprises a uniform wall thickness (Gettinger: see annotated fig. 26) between said external surface and said internal wall surface for at least said axial length of said internal wall surface, wherein said axially movable closure member is configured to contact at least a first discrete contact location (Gettinger: see annotated fig. 26 (left side pair)), a second discrete contact location (Gettinger: see annotated fig. 26 (left side pair)), a third discrete contact location (Gettinger: see annotated fig. 26 (right side pair)), and a fourth discrete contact location (Gettinger: see annotated fig. 26 (right side pair)) defined by corresponding recesses on said proximal mounting portion of said anvil, wherein said first discrete contact location and said second discrete contact location  are vertically spaced from each other on a first side of a vertical plane (Gettinger: see annotated fig. 26) that axially bisects said anvil axis when said anvil is in said over-closed position, and wherein said third discrete contact location and said fourth discrete contact location are located on a second side of the vertical plane (Gettinger: see annotated fig. 26).
Gettinger is silent on wherein said laterally protruding trunnions define a non-moving pivot axis about which said anvil body pivots relative to said elongate channel between an open position and an over-closed position. However, Gettinger teaches that a fixed pivot axis (Gettinger: para 0127, i.e. “Of course, some versions may provide pivotal movement of anvil (460) about an axis that remains fixed and does not translate within a slot or channel,”) between the anvil and the elongate channel can also be used.  Therefore, it would have been obvious to one skilled in the art to substitute one method of pivoting in a slot to close the anvil and elongate channel with the other method of pivoting on a fixed axis to close the anvil and elongate channel to achieve the predictable result of closing the anvil against the elongate channel. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 22, as shown in claim 21, Gettinger teaches wherein said third discrete contact location is vertically spaced from said fourth discrete contact location (Gettinger: see annotated fig. 26).

    PNG
    media_image1.png
    867
    1167
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    681
    484
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments filed on 6/9/2021 have been fully considered:
Applicant’s arguments regarding claims 1, 11, 20 and 21, have been considered but are moot because the arguments do not apply to the interpretation of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571)272-0356.  The examiner can normally be reached on Mon-Fri 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731